Citation Nr: 1532127	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disease or injury.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for posttraumatic arthritis of the left ankle.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for posttraumatic arthritis of the right ankle.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served from February 1963 to February 1966.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from May 2008 and April 2014 rating decisions of the VA Regional Office in Fort Harrison, Montana.

The May 2008 RO rating decision denied the Veteran's claim of entitlement to service connection for a right knee disability.  The Veteran appealed and the Board denied this claim in a June 2011 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 memorandum decision, the Court, inter alia, vacated the Board's denial of the claim of entitlement to service connection for a right knee disability and remanded the matter to the Board.  Thereafter, the Board remanded the claim for additional development in September 2013.

In April 2014 the RO granted entitlement to service connection for posttraumatic arthritis of the left and right ankle.  The Veteran was assigned an initial evaluation of 10 percent disabling for each disability.  Thereafter, the Veteran perfected an appeal of initial evaluations assigned for his ankle disabilities.

The Court has determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran's representative has raised the issue of entitlement to a TDIU.  The Board has therefore added a TDIU claim to the issues on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise that the Veteran's degenerative joint disease of the right knee was incurred in service. 

2.  The Veteran's posttraumatic arthritis of the right ankle manifests pain and other symptoms resulting in no more than moderate limitation of motion of the right ankle, with no ankylosis.

3.  The Veteran's posttraumatic arthritis of the left ankle manifests pain and other symptoms resulting in no more than moderate limitation of motion of the left ankle, with no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2014): 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for an initial rating in excess of 10 percent for posttraumatic arthritis of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).

3.  The criteria for an initial rating in excess of 10 percent for posttraumatic arthritis of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

The appeal of the evaluations of the Veteran's knee disabilities arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

As for the duty to assist, pertinent private and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran was afforded VA medical examinations.

The Veteran's representative argues that the "examinations obtained are insufficiently descriptive and lacking sufficient notation of evidence of functional loss, including pain."  However, review of the November 2013 VA medical examination report reveals a discussion of the Veteran's relevant medical history, statements regarding the Veteran's current functional ability (i.e., only working 3 hours a day because of ankle and knee pain), discussion of the private opinion submitted by the Veteran, and consideration of the literature identified by the private opinion.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds that the duty to assist has been met and will proceed with adjudication.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for a right knee disability.

The Veteran's DD 214, Armed Forces of the United States Report of Transfer or Discharge, indicates that the Veteran attended the Airborne School and took the course of Basic Airborne.  The Veteran was awarded the Parachutist Badge.

Service treatment records do not reveal any complaint, diagnosis, or treatment for a right knee condition.

A VA treatment note dated in September 2007 revealed that the Veteran had right knee pain.  The right knee pain was without swelling but driving for more than one hour is very difficult.  There was no giving away or locking.  Pain was peripatellar and medial joint line.  Physical examination revealed the right knee to be very tender along the medial joint line.  There was no pain with patella-femoral compression.  There was no instability and McMurray and Thessaly tests were negative.  X-ray showed early narrowing of the medial joint space.

The Veteran was given a shot of Kenalog in the right knee in September 2007.

A magnetic resonance imaging (MRI) in September 2007 revealed a tear posterior horn medial meniscus.

In November 2007 the Veteran reported that he believed that his knee disability was caused by his ankles due to overcompensation and mal alignment due to the damaged ankles.

In May 2008 the Veteran reported that his knee was painful and swollen constantly.

The Veteran was afforded a VA medical examination in May 2008.  The Veteran denied injury to his right knee before, during or after service.  He noted that onset of chronic right knee pain approximately 10 years prior to the examination.  There were no evaluations or treatment until the orthopedic appointment in September 2007 when he received cortisone injection with good symptom improvement until approximately 6 weeks prior to the examination.  He did not know why his knee was bothering him.  He did not have a limp as a result of his ankles.  He experienced daily right knee pain rated as 4 to 5 out of 10 which he did not treat.  He denied swelling, buckling, and locking.  He experienced pain flares rated as 10 out of 10 precipitated by prolonged sitting but could not estimate the frequency or duration.  Pain flares improved with standing, walking, and stretching.  There was no functional limitation while working during flares as he could sit or stand if he needed to.  He estimated that he could sit for 10 to 15 minutes and needed to take a break approximately every hour when driving.  He wore gel filled pads when working on vehicles in his garage, but otherwise did not use ambulatory aides or braces.  September 2007 x-ray results were reported as revealing minimal degenerative changes.  After physical examination the Veteran was diagnosed with degenerative joint disease of the right knee.  Although the examiner discussed the Veteran's contentions of parachute jumps and a lack of musculoskeletal symptoms at separation from service, the examiner did not render an opinion regarding the etiology of the Veteran's right knee disability.

The Veteran submitted articles regarding the higher rate of injury among paratroopers due to excessive impact force.  

In October 2008 a VA examiner rendered the opinion that the right knee degenerative change and medial meniscal tear are not the result of or caused by the Veteran's active military service.  Meniscal injury is usually an acute type of injury or it may be a degenerative injury in older individuals.  The Veteran's medical records are completely silent for any further pain or discomfort associated with the ankle injury and this in itself would not relate to his meniscal injury and degenerative arthritis that occurred in the 6th decade of his life.  The most common cause of meniscal injury is a twisting injury with the foot fixed.  This frequently occurs in football and basketball.  Older individuals may have degenerative tear with a history of minimal or no trauma.

VA outpatient records dated in March 2009 showed that the Veteran's active problem list included derangement of the medial meniscus and internal derangement of the knee.  It was recorded that he had left ankle and right knee pain.  Following radiological studies, the provider wrote to the Veteran stating that "Your knees show some moderate joint space narrowing which is not surprising at your age." 

The Veteran submitted a private medical opinion dated in July 2013.  It was noted that the Veteran reported performing 34 parachute jumps while in service.  The Veteran believed that his knee issue was related to his in-service parachute jumps.  After a review of the Veteran's medical records and evaluation of the Veteran, the provider rendered the opinion that the Veteran had right knee arthritis.  Review of the plain radiographs showed superior patellar spurring, medial joint space narrowing and sclerosis.  The changes in the right knee appeared to be chronic in origin.  There were no acute fractures or dislocations.  The provider further rendered the opinion that it is at least as likely as not that the Veteran's right knee disability began as a result of his in-service activities including multiple parachute jumps.  The arthritic changes on plain radiographs were chronic in origin.  They were the likely result of heavy use/activity and could be the result of post-traumatic arthritis.  There were no medical records reviewed that document complaints or treatment for injuries to the knees while the Veteran was in service.  It is at least as likely as not that his disease of the bilateral ankles and right knee were the result of, or were exacerbated by, his in service activities.  Landing following parachute jumps can place tremendous stress and strain on the knees.  The literature has proven that ground reaction forces can average 6 to 13 times bodyweight depending on decent velocities.  This unloads a significant amount of impact force on the body and specifically the lower extremities.  The Veteran reported that at times he had to jump with heavy gear which could clearly increase the impact of these landings.  The Veteran indicated that he had no post service accidents or injuries to his knees.

In September 2013 the Board remanded the Veteran's claim for service connection for the right knee finding that the private medical opinion was inadequate because the private physician did not fully explain his conclusions regarding causation.  

In November 2013 the Veteran was afforded a VA medical examination.  The Veteran was noted to have been diagnosed with tear of the medial meniscus and degenerative joint disease in the right knee.  It was reported that the Veteran claimed his right knee disability is a direct result of his service as a parachutist, noting performance of 34 parachute jumps while in service.  He claimed that the ankle sprains suffered doing parachute jumps resulted in arthritis of the ankles, and contributed to his current degenerative joint disease of the right knee.  After examination of the Veteran and review of the claims file, the examiner noted that the Veteran had right knee osteoarthritis and tear of the medial meniscus.  The examiner rendered the opinion that the Veteran's knee condition did not begin and was not caused by or as a result of any injury or accident during his service.  The examiner reported that the Veteran did not develop pain in his knee until approximately 8 to 20 years prior to the exam.  The Veteran denied any knee pain while in the service or in the year after his service.  The examiner reported that this would not be consistent with any injury that would have occurred during his time of service in the 1960's.  He did not seek medical attention for his knee until 2007, about 4 decades after his service.  The examiner further opined that the Veteran's right knee condition is not due to, caused by, or aggravated beyond a normal progression by his right or left ankle disability.  His knee condition began in his 50's, which is a common time for people to develop degenerative knee problems due to use, overuse, or accidents.  He reported no specific trauma starting his knee pain, which makes chronic degenerative process most likely due to age and use.

The examiner reviewed the private medical opinion supplied by the Veteran.  The examiner noted that the private provider did not comment on the delay in the onset of the Veteran's conditions or the issue of post-traumatic arthritis.  The examiner reviewed articles referenced by the private provider.  Regarding the first article, the examiner noted that it is a report on acute injuries that may happen from jumping.  There is no mention in the article of any delayed or post-traumatic injuries.  As such, the examiner found the article to be irrelevant.  Regarding the second article, the examiner noted that it states "it is concluded that parachutists as a group do not show an increased prevalence of [radiological] osteoarthritis of the knee or ankle."  The examiner stated that this conclusion is directly contrary to the contention.

The conditions were not found on examination from service and there was no evidence that they began soon after his service.  The examiner found that the bulk of the evidence supported that the Veteran's conditions began decades after his service and would be more consistent with injuries due to age and use rather than due to his service.

In January 2014 the Veteran submitted a statement arguing that the VA examiner did not correctly characterize the articles provided by the private provider.  He stated that the complete sentence quoted is:

Forty ex-military parachutists had anteroposterior radiographs of the ankles (talotibial articulations) and showed a prevalence of osteoarthritis of 17.5%, with the majority showing mild changes.  There was a poor correlation between radiological osteoarthritis, ankle symptoms, and previous fractures.  With the reservation that the great majority of the sport group are still young (95% aged <50 years), it is concluded that parachutists as a group do not show an increased prevalence of radiological osteoarthritis of the knee or ankle.

The Veteran continues to discuss that although the articles do not demonstrate causation, they do show a link between parachuting and arthritis, supporting the Veteran's claim.

The Veteran argues that the private provider makes the case that it is the precise and obvious lack of reported injury in-service and lack of any accidents or injury reported post-service which lends credence to his opinion of delay in the onset of the condition or post-traumatic injuries.

The Veteran argues that the examiner showed bias in a conversation during the examination wherein the examiner reportedly stated, as paraphrased by the Veteran, that "just because they caught a cold over there, they think they need to live off of the government for the rest of their lives."

The Veteran argues that the Supplemental Statement of the Case is incorrect in stating that the private provider's opinion was not based upon an in-depth review of the claims file as the Veteran provided a complete copy of his medical records to private provider and the access to the file is evidence form the detailed opinion rendered.  

The Veteran argues that the VA examiner was incorrect in stating that the private provider did not discuss delay in the onset of the condition and quotes from the private provider's opinion.

The Veteran submitted additional articles noting a connection between trauma and arthritis.  Including an article that indicates that osteoarthritis may take up to 60 years to develop.  Another article indicates that troops over the age of 40 are more than twice as likely to develop post-traumatic arthritis than civilians.  The articles also reveal a statement that osteoarthritis can develop many years after the initial joint trauma.  Furthermore, "[p]eople in the military are exposed to high-demand efforts, including carrying 150 pounds of gear or jumping from powerful vehicles.  And all you have to do is step in a hole or turn an ankle the wrong way to sustain an injury that can lead to [post-traumatic osteoarthritis]."

The Veteran was afforded a VA medical examination in February 2014.  The Veteran claimed that his right knee disability was a direct result of his service as a parachutist and that his arthritis of the ankles contributed to the current degenerative joint disease of the right knee.  The examiner rendered the opinion that it is less likely than not that the Veteran's current right knee degenerative joint disease is caused by or related to military service.  The Veteran's service treatment records were silent for right knee injury and/or symptoms during service.  The Veteran acknowledged in the May 2008 examination that his right knee pain started about 10 years prior which would have been around 1998.  This is approximately 30 years after discharge from service.  The Veteran was diagnosed with medial meniscal tear which is likely degenerative in nature and his 30 plus parachute jumps in service.  There was too long of an interval gap between the jumps and the onset of symptoms 30 years later.  The examiner reiterated that the Veteran has led a physically active life and has worked in physically demanding jobs which have led to the development of the degenerative changes in his knee.  The examiner noted that the Veteran has developed widespread degenerative joint disease throughout his body.  System-wide degenerative joint disease is related to his active lifestyle and the aging process.

Regarding the Veteran's ankles the examiner noted that the Veteran completed 30 plus parachute jumps in service and that his service treatment records were silent for parachute injury to his ankles.  The service treatment records reveal treatment for a sprained ankle but do not indicate which ankle.  After discussion of the Veteran's history the examiner rendered the opinion that it is as likely as not that the Veteran bilateral traumatic ankle arthritis is related to his 30 plus parachute jumps during service.  The examiner stated that although he led a physically active lifestyle and was engaged in physically demanding work, the origin of the trauma is as likely as not secondary to his repetitive jumps during service as there is no documentation or history of subsequent ankle trauma since discharge from service.  

Affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that the Veteran's right knee degenerative arthritis was incurred in service.  Although the Veteran's service treatment records do not reveal any indication of any treatment for an injury to the right knee, the Veteran served as a parachutist.  A private provider has reported that parachuting places additional stress on the lower extremities.  Thus, the Board concludes that the Veteran did injure his right knee during his parachute jumps in the manner of exposing the knee to increased stress.  Although the Board previously found the private opinion to be inadequate on the basis that the physician did not fully explain his conclusions, the subsequent VA examination reports are inadequate as they do not adequately consider whether the act of parachuting constituted an injury, relied on the passage of time for the development of the arthritis, and do not adequately explain the difference between the development of ankle arthritis due to parachuting, when no parachute injury to ankles was noted in service, while finding that the right knee disability was unrelated to parachuting.  The Board will not delay the claim through further development and, rather, finds that the private provider's opinion, when considered in conjunction with the February 2014 VA medical opinion, supports a grant of service connection for degenerative joint disease of the right knee.  As such, the claim is granted.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks higher initial evaluations for his left and right ankle disabilities.  The Veteran's left and right ankle disabilities are each currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic codes assigned may be read to indicate that the ankle disabilities were being rated by analogy to limitation of motion (5271) based upon traumatic arthritis.  

Moderate limitation of motion of the ankle will be assigned a 10 percent rating.  To warrant the next higher rating of 20 percent, there must be marked limitation of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The terms "moderate" and "marked" are not defined, and VA must evaluate all the evidence to determine the appropriate rating.  38 C.F.R. § 4.6.  Normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the rating criteria.  The codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation due to pain on use, including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

For these purposes, painful motion alone does not constitute limited motion for rating under the diagnostic codes pertaining to limitation of motion, as opposed to assignment of a minimum compensable rating for arthritis under Diagnostic Code 5003.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32.

X-rays of the ankles in August 2007 revealed evidence that suggested old injuries.

A VA treatment record dated in September 2007 reveals that the Veteran had bilateral ankle pain.  His left ankle swells and limits activity.  The right ankle swells as well be to a lesser degree.  Physical examination revealed the left ankle to be swollen and collapsing into valgus deformity with decreased range of motion.  The right ankle was not swollen.  X-rays revealed posttraumatic arthritis.

The Veteran was given a shot of Kenalog in the left ankle in September 2007.

In a statement dated in November 2007 the Veteran reported that he was on his feet 8 to 10 hours a day working in a coffee shop.  His ankles did not bother him until he started to get older.  They had begun to swell so badly that he could not stand on his feet.  He could not work.  The Veteran reported that his physician identified several old breaks in both ankles and authorized him to be fitted for prosthetic devices for his shoes.  The physician gave him a cortisone shot in the most swollen ankle and his swollen knee.  The shots helped to reduce the pain and the prosthetic device helped the ankles by supporting the weakened and fractured area forcing the ankles to align properly.

In a statement dated in December 2007 the Veteran's spouse indicated that the Veteran had an unusual problem with his ankles for the entire time they had been married.  They were abnormally big.  His shoes would become warped after a few months of wear.  His ankles appeared to bend in towards each other when he walked.  

The Veteran was afforded a VA medical examination in May 2008.  The Veteran reported chronic, daily bilateral ankle pain rated as 6 to 7 out of 10 in the left ankle and 3 to 4 out of 10 in the right ankle.  He did not treat his pain or his pain flares.  He experienced daily left ankle flares occurring for an hour or two when he first wakes in the morning.  They are improved with standing, walking around, and stretching.  There were no right ankle pain flares.  He noted that his left ankle is chronically swollen and often buckled and gives out.  He denied buckling, locking or swelling in his right ankle.  The Veteran wore custom orthotics and walking shows.  He did not use ankle splints, braces or boots for support.  He did not use ambulatory aides.  Functionally, the veteran estimated he can walk a couple of miles and notes pain in ankles and arches of his feet.  He reported that he would have to sit and rest a little and start up again.  He was on and off his feet while working though he could not estimate how long he can stand before he needs to sit.  The August 2007 x-rays were reported. 

Physical examination revealed gait smooth and coordinated.  Bilateral pes planus causing pronation, tilting outward of the feet, valgus deviation of the heels and mild deviation in the alignment of the Achilles tendon.  There was no ankle erythema or swelling with both ankles measuring 27 centimeters.  There was mild tenderness along the lateral ankle.  Range of motion was dorsiflexion of 0 to 20 degrees, plantar flexion of 0 to 45 degrees, eversion of 0 to 20 degrees, and inversion of 0 to 30 degrees.  There was no evidence of pain or instability with motion.  There was no reduction in range of motion with repetitive movement times three.  Range of motion with resistance was 5 of 5.  The anterior drawer and varus stress tests were negative.  The Veteran was assessed with traumatic arthritis of the ankles.

In July 2013 a private provider stated that the Veteran's arthritis changes in his ankles were moderate to severe.  The right ankle appeared worse radiographically than the left ankle.  Arthritic changes such as those exemplified through the Veteran's radiographic images can cause pain, stiffness, and loss of motion during ambulatory activities.  Classically arthritis is a progressive process so it is reasonable to expect that these symptoms would worsen over time.  They could, as a result, affect his activities of daily living and work related activities, if those activities involve weight bearing and ambulation.  The provider stated that arthritis can make gainful employment difficult and a challenge.  

The Veteran was afforded a VA medical examination in November 2013.  The Veteran was noted to be diagnosed with posttraumatic arthritis of the ankles.  The Veteran did not report flare-ups.  Range of motion of the right ankle was: 30 degrees of plantar flexion with no objective evidence of painful motion and 15 degrees of dorsiflexion with no objective evidence of painful motion.  Range of motion of the left ankle was: 25 degrees of plantar flexion with no objective evidence of painful motion and 15 degrees of dorsiflexion with no objective evidence of painful motion.  There was no additional limitation of range of motion following repetitive use testing.  The Veteran did not have any functional loss and/or functional impairment of the ankles.  There was no localized tenderness or pain on palpation of the ankles.  Muscle strengths were normal in both plantar flexion and dorsiflexion, bilaterally.  There was no laxity found with the anterior drawer or talar tilt tests.  There was no ankylosis of the ankle, subtalar and/or talar joint.  The Veteran did not have and has never had "shin splints", stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), or talectomy (astragalectomy).  There has not been any joint replacement or surgery.  The Veteran did not use any assistive devices.  Imaging studies were noted to reveal degenerative or traumatic arthritis of the ankles.  The ankle conditions limit his ability to stand to about 3 hours a day.  

Subsequent treatment notes reveal reports of pain and injections in the ankles to treat the pain.

Entitlement to an evaluation in excess of 10 percent disabling for the Veteran's ankle disabilities is not warranted.  Although a private provider noted that the Veteran's degenerative changes in the ankles were moderate to severe, objective evidence of the range of motion of the Veteran's ankles does not reveal loss of motion to less than half of normal.  In addition, the Veteran was noted to have no functional loss or functional impairment of the ankles.  Repetitive-use test did not show any further reduction of the range of motion and the range of motion was not accompanied by objective evidence of pain.  The Veteran has reported that his left ankle will buckle and give out; however, tests for stability have been negative.  Thus, as the Veteran's right and left ankles do not reveal more than moderate limitation of motion, entitlement to higher evaluations is denied.

The Veteran's representative argues that the Veteran's ankle disabilities warrant extraschedular consideration because the rating criteria do not take into account social and occupational impacts.  The Veteran's representative reports that the Veteran's ankle disabilities preclude standing, bending, jumping, kneeling, stooping, crawling, climbing, running, and walking more than a very small degree.  The Veteran's representative reported that the Veteran's bilateral ankle disabilities prevented him from participating in social events that he was once able to participate in such as hiking, taking walks with his wife and family, daily activities of living, household maintenance, automotive repair, and other hobbies.  The Veteran's representative argues that if the Veteran was not self-employed as the owner of a coffee shop, he would be unemployed as his disabilities cause marked interference with employment.

Initially, the Board notes that the objective evidence reported in the medical examinations does not reveal preclusion of the above noted activities, the Veteran's VA treatment records do not reveal these complaints, and the Veteran has not alleged that his condition has become more severe since the November 2013 examination.  In addition, the Veteran has reported that as he is the owner of the coffee shop he can stand and sit as he needs to at work.  Recent VA examination noted that the Veteran could stand for 3 hours each day and a private provider recently noted that the Veteran was employable in a sedentary job.

The Board finds that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected ankle disabilities as the code takes into account excursion, strength, speed, coordination, endurance, weakness, and pain.  38 C.F.R. § 4.40.  

Furthermore, as discussed, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment, as the Veteran remains employed, or frequent periods of hospitalization related to the service-connected disabilities at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for degenerative joint disease of the right knee is granted.

An initial evaluation in excess of 10 percent disabling for posttraumatic arthritis of the left ankle is denied.

An initial evaluation in excess of 10 percent disabling for posttraumatic arthritis of the right ankle is denied.


REMAND

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's representative has argued that the Veteran is unemployable because of his ankle disabilities.  The Veteran is self-employed owning a coffee shop.  It has been reported that the Veteran can no longer work a full shift due to his conditions.  The Veteran's representative argues that he is only employed because he owns the business and that otherwise he is unemployable.  In addition, the Veteran's representative has argued that the business is run to break even and that he has lost money.  

The Veteran does not currently meet the schedular requirements for the award of a TDIU.  38 C.F.R. § 4.16(a).  However, above the Board grants entitlement to service connection for degenerative joint disease of the right knee.  The RO will assign an initial evaluation and effective date for this disability.  Therefore, the issue of entitlement to a TDIU is inextricably intertwined with the initial evaluation and effective date assigned for the Veteran's degenerative joint disease of the right knee.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Veteran must be provided with appropriate notice of how to establish a claim for TDIU.

On remand, attempts must be made to obtain and associate with the claims folder updated VA treatment records dated since September 2014.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative appropriate notice with regard the claim for TDIU.

2.  Attempt to obtain and associate with the claims file, VA treatment records pertaining to the Veteran dated since September 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, assign an initial rating for the now service-connected degenerative joint disease of the right knee.  

4.  Then, readjudicate the appeal.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


